Citation Nr: 1638270	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  06-07 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen service connection for a back disorder, claimed as a bone condition.

2. Entitlement to an initial rating in excess of 30 percent from October 25, 2004 to October 8, 2015 for the service-connected anxiety disorder with depression.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to February 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2005 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran's case has since been transferred to the Houston RO. 

The issues of reopening service connection for the Veteran's back disorder and entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected anxiety disorder came before the Board in January 2011.  The Board remanded the matter for proper notice to be provided to the Veteran regarding his back disorder claim and for a Statement of the Case to be issued for his initial rating claim.  The Veteran was provided with appropriate notice and a Statement of the Case in March 2011 and January 2012, respectively.  Thus, no further action is necessary to satisfy the Board's January 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Thereafter, in a January 2012 rating decision, the RO increased the Veteran's anxiety disorder evaluation from 10 percent to 30 percent, effective October 25, 2004.  In March 2016, the RO increased the Veteran's evaluation to 100 percent, effective October 9, 2015. 

The Board notes that only the issue of reopening service connection for the Veteran's back disorder claim was re-certified to the Board.  Although the Veteran is currently rated at the maximum evaluation for his anxiety disorder, the March 2016 rating decision did not extend this rating to the entire period on appeal.  Thus, this increase does not constitute a full grant of the benefit sought and the initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

In September 2015, the Veteran requested a hearing before the Board at a local VA office.  Even though he had already perfected his appeal so this particular VA Form 9 was unnecessary, he has the right to request a hearing.  Therefore, unfortunately, this matter must be remanded again to schedule the Veteran for a Travel Board hearing.

The most recent rating decision in this case was issued by the Houston RO in March 2016.  The Veteran's September 2015 hearing request, however, reported that his address was located in Guayama, Puerto Rico.  In April 2016, he submitted medical evidence and his return address was in Puerto Rico.  Prior to scheduling the Veteran for a Travel Board hearing, the AOJ should take steps to determine whether the Veteran's case should be transferred to the RO in San Juan, Puerto Rico. 

A January 2015 rating decision denied TDIU, and the Veteran submitted a notice of disagreement the following month.  The subsequent grant of a 100 percent schedular rating for the psychiatric condition did not moot the pending TDIU claim, since the 100 percent rating was assigned from October 9, 2015, and the Veteran's informal TDIU claim was raised years earlier.  Therefore, this claim must be remanded to allow the RO to provide him a statement of the case, and give him the opportunity to perfect an appeal.

Accordingly, the case is REMANDED for the following action:

1. Determine whether the Veteran's case should be transferred to the RO in San Juan, Puerto Rico, or another appropriate RO.

2. Provide the Veteran a statement of the case with respect to the 2015 denial of TDIU.  Inform him he must file an appeal within 60 days.

3. Then, schedule the Veteran for a Travel Board hearing at the appropriate RO before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time, and location of the hearing at the current address of record.  Please place a copy of the hearing notice letter in the claims file.  If the Veteran withdraws his request for the hearing or does not appear for it on the date scheduled, also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






